Citation Nr: 0028064	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  96-36 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss on a direct basis.

2.  Entitlement to service connection for left ear hearing 
loss on a secondary basis.

3.  Entitlement to an increased rating for right ear hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse.


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to June 
1972.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
September 1995 and March 1996 from the Houston, Texas, 
Regional Office (RO).

In May 1994, the RO denied service connection for left ear 
hearing loss on a direct basis.  The veteran did not appeal 
that decision.  A review of the March 1996 rating decision 
shows that the RO also denied the claim of entitlement to 
service connection for left ear hearing loss on a direct 
basis, without reference to either finality of the prior 
denial or the requirements for reopening a previously 
disallowed claim.  As such, the Board must make an 
independent determination of whether the new and material 
evidence requirement has been met, regardless of whether the 
RO adjudicated the claim on the merits.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board were to adjudicate the claim on the 
merits without resolving the new and material evidence issue, 
its actions would violate its statutory mandate set forth in 
38 U.S.C.A. §§ 7104 (b) and 5108.  Id.  Accordingly, the 
Board finds that the issue is best characterized as it 
appears on the cover page of this decision.

In October 1999, the Board remanded this case to the RO to 
schedule the veteran for a Board hearing in San Antonio, 
Texas.  That hearing was held in June 2000 before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.

During the Board hearing in June 2000, the veteran submitted 
additional evidence that has not been reviewed by the RO.  
However, as a clear written waiver of RO review accompanied 
the submission, the Board is permitted to review this 
evidence in connection with the current appeal.  See 38 
C.F.R. § 20.1304(c) (1999).

The Board's decision on the issues of whether new and 
material evidence has been submitted to reopen a claim for 
entitlement to service connection for left ear hearing loss 
on a direct basis and entitlement to service connection for 
left ear hearing loss on a secondary basis, are set forth 
below.  However, the issue of entitlement to an increased 
rating for right ear hearing loss with acoustic neuroma 
involving the right VIII nerve root will be addressed in the 
REMAND following the ORDER portion of the DECISION.


FINDINGS OF FACT

1.  In a May 1994 rating decision, the RO denied service 
connection for left ear hearing loss on a direct basis, in 
part, because there was no competent evidence of a nexus 
between the veteran's current left ear hearing loss and her 
period of active military service.  The RO notified the 
veteran of the decision and of her appellate rights, in 
writing, in June 1994; however, she did not file an appeal.  

2.  New evidence associated with the claims folder since the 
May 1994 RO decision includes evidence consisting of 
additional service medical records; this evidence is so 
significant that it must be considered to fairly decide the 
merits of the claim.

3.  There is no competent evidence of a nexus between the 
veteran's current hearing loss and her period of active 
military service, to include any injury allegedly sustained 
therein.

4.  There is no competent evidence of a nexus between the 
veteran's current left ear hearing loss and her service-
connected right ear hearing loss with acoustic neuroma 
involving the right VIII nerve root.


CONCLUSIONS OF LAW

1.  The RO's unappealed May 1994 rating action denying 
service connection for left ear hearing loss on a direct 
basis is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999).

2.  New and material evidence to reopen the claim for service 
connection for left ear hearing loss on a direct basis has 
been presented; the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran's claim for service connection for left ear 
hearing loss on a direct basis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim for service connection for left ear 
hearing loss on a secondary basis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Ear Hearing Loss on A Direct Basis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing will be established 
when the auditory threshold in any of the frequencies 500, 
1,000, 2,000, 3,000, 4,000 hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  The United States Court of Appeals for Veterans 
Claims (formerly, the United States Court of Appeals for 
Veterans Claims prior to March 1, 1999) (Court) has indicated 
that the threshold for normal hearing is between 0 and 20 
decibels and that higher thresholds show some degree of 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

The matter of service connection for left ear hearing loss 
previously was considered and denied by the RO in May 1994.  
The evidence of record at the time of that decision may be 
briefly described.  The service medical records, including a 
separation medical examination conducted in September 1972, 
do not show any complaints or findings of left ear hearing 
loss or deficit.

Military discharge documents establish that the veteran's 
inservice military occupational specialty was as a dental 
specialist.

The report of a Department of Veterans Affairs (VA) audio-ear 
disease examination conducted in January 1994 included the 
examiner's diagnostic impression of hearing loss.  At that 
time, the veteran reported that she had a gradual onset of 
hearing loss first noted in 1973 and that she currently wears 
a hearing aid in the left ear, which doesn't seem to help.

A VA audiological examination performed in January 1994 
revealed that the veteran's left ear hearing loss was such as 
to meet the criteria under 38 C.F.R. § 3.385.  The examiner's 
diagnostic impression included mild to severe sensorineural 
loss of hearing sensitivity from 1,000 to 4,000 hertz in the 
left ear.  At that time, the veteran reported that her left 
ear hearing difficulty had a gradual onset.  She also 
reported a history of familial hearing loss, which her 
grandmother has a hearing loss.

In May 1994, the RO denied service connection for left ear 
hearing loss on a direct basis, in part, because left ear 
hearing loss had not been demonstrated at the time of the 
veteran's separation from active service.  The veteran was 
notified of that decision and of her appellate rights in June 
1994, but did not file a notice of disagreement within one 
year of the notification.

Under these circumstances, the RO's May 1994 denial of 
service connection for a left ear hearing loss on a direct 
basis is final, and may not be reconsidered on the same 
factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).

The question of whether new and material evidence has been 
presented to reopen a previously and finally disallowed claim 
is but one part of a three-part analysis of a petition to 
reopen a previously denied claim.   See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc).   First, VA must determine 
whether the evidence presented or secured since the prior 
final disallowance of the claim is "new and material."  Id.  
Second, if VA determines that the evidence is "new and 
material," it must reopen the claim and determine whether it 
is well grounded.  Id.  Third, if the claim is well grounded, 
VA must evaluate the merits of the claim after ensuring that 
the duty to assist has been fulfilled.  Id.  

"New" evidence is evidence that was not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record.  
"Material" evidence is evidence that is relevant and 
probative of the issue at hand, 
and which, by itself or in connection with the evidence 
previously assembled, is so significant it must be considered 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  The 
provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The evidence added to the record since the May 1994 includes 
additional service medical records, private medical records 
dated from January 1990 to July 1991, VA outpatient treatment 
records dated from January 1994 to April 2000, and the 
veteran's statements and testimony provided during her June 
2000 hearing before the undersigned Veterans Law Judge at the 
RO.

VA audiological examinations dated from November 1994 to 
December 1996 showed that the veteran's left ear hearing loss 
was such as to meet the criteria under 38 C.F.R. § 3.385.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO in June 2000 that she suffers 
from left ear hearing loss as a result of her active service.  
She reported that she slipped, fell and hit her head on a 
sidewalk while stationed at Fort Bragg, North Carolina.

The Board notes that where new and material evidence consist 
of supplemental service department records received after a 
decision has become final, the former decision will be 
reconsidered.  38 C.F.R. § 3.156(c).  Therefore, in 
consideration of the medical evidence noted above and the 
provisions of 38 C.F.R. § 3.156(c) (1998), the Board finds 
that the additional service medical records are so 
significant that they must be considered.  As this evidence 
is both new and material, the criteria to reopen the claim 
for service connection for a left ear hearing loss on a 
direct basis are met.

Inasmuch as the Board has reopened the claim for service 
connection left ear hearing loss on a direct basis, the next 
questions to be considered are whether the claim is well 
grounded, and, if so, whether the evidence presents a new 
factual basis for allowance of the claim.  See Elkins, supra.  
Because the RO previously provided the veteran with the 
criteria for establishing service connection, and the 
requirement of submitting a well legal requirement of a 
submitted a specifically advised of the evidence needed to 
support the claim, as well as in view of the discussion noted 
below, the Board finds that there is no prejudice to him in 
adjudicating the reopened claim without first remanding it to 
the RO for consideration.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet.App. 36, 43 (1993).

Alternatively, the claim may be established as well grounded 
under the provisions of 38 CFR 3.303(b).  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In this case, the veteran's service medical records reflect 
no clinical findings or diagnosis of left ear hearing loss.  
The first post-service clinical evidence of left ear hearing 
loss is in 1994, approximately twenty-two years following her 
release from active duty.  Significantly, moreover, while the 
evidence clearly establishes that the veteran has left ear 
hearing loss constituting a disability for VA purposes, see 
38 C.F.R. § 3.385 (1999), there is no medical opinion of a 
nexus between the veteran's current left ear hearing loss and 
service.

Furthermore, while the veteran may well believe that her 
current left ear hearing loss is related to her military 
service, she does not have the medical training or expertise 
to competently render an opinion on a medical matter, such as 
the diagnosis or etiology of a disability.  Therefore, her 
opinions in this regard have no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board emphasizes that evidence, and not just allegations must 
support a well-grounded claim.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

Since the veteran has not satisfied her initial burden of 
submitting evidence sufficient to show that her claim for 
service connection for left ear hearing loss is well 
grounded, VA is under no "duty to assist" her in developing 
the evidence pertinent to her claim.  See Epps v. Gober, 126 
F.3d 1464, 1468 (1997).  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional obtainable relevant evidence may exist that, 
if obtained, would make her claim well grounded.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

Finally, the Board notes that the RO denied the veteran's 
claim on the same basis as the Board as not well grounded 
(i.e., the absence of competent evidence of a nexus between 
current left ear hearing loss and service).  The RO also 
notified her in the December 1996 Statement of the Case (SOC) 
of the requirements to submit a well-grounded claim.  Clearly 
then, she is not prejudiced by the Board's decision to deny 
her claim on this same basis.  See Bernard, 4 Vet. App. at 
392-93.  The Board also finds that the duty to inform the 
veteran of the evidence necessary to make her claim well 
grounded, and the reasons why the current claim is 
inadequate, has been met.  See 38 U.S.C.A. § 5103(a); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

II.  Left Ear Hearing Loss on A Secondary Basis

Service connection may be granted for disability that is 
proximately due to, or the result of, a service-connected 
disease or injury, to include as a result of aggravation to a 
nonservice-connected disability by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet.App. 
439 (1995).

The threshold question that the Board must address in this 
case is whether the appellant has presented a well-grounded, 
or plausible, claim.  38 U.S.C.A. § 5107 (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  In the recent case of 
Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000), the 
Federal Circuit Court emphasized that the threshold for a 
well-grounded claim is very low.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468 citing Caluza,7 Vet. App. at 506.  It 
thus follows that a claim for secondary service connection 
would require, in addition to competent evidence of a current 
disability, competent evidence of a nexus between that 
disability and service to well ground the claim.

Alternatively, the claim may be established as well grounded 
under the provisions of 38 CFR 3.303(b).  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court), 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded or 
reopened on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).

Service connection is currently in effect for right ear 
hearing loss with acoustic neuroma involving the right VIII 
nerve root, currently evaluated as 10 percent disabling.

The report of a VA audiological examination conducted in 
January 1994 showed that the veteran's left ear hearing loss 
was such as to meet the criteria under 38 C.F.R. § 3.385.  
The examiner concluded that the veteran had a diagnosis of 
mild to severe sensorineural loss of hearing sensitivity from 
1,000 to 4,000 hertz in the left ear.

According to the report of a VA audio-ear disease examination 
performed in January 1994, the examiner concluded that the 
veteran had a diagnosis of hearing loss.

VA audiological examinations dated from November 1994 to 
December 1996 showed that the veteran's left ear hearing loss 
was such as to meet the criteria under 38 C.F.R. § 3.385.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO in June 2000 that she felt that 
her service-connected right ear hearing loss with acoustic 
neuroma involving the right VIII nerve root was the cause of 
her current left ear hearing loss.

The Board has considered all the evidence cited above in 
light of the pertinent legal authority governing the 
veteran's claim.  The Board finds, however, that there is no 
competent evidence to support the veteran's assertions that 
her current left ear hearing loss is medically related to her 
service-connected right ear hearing loss with acoustic 
neuroma involving the right VIII nerve root.

As noted above, in this case, the first post-service clinical 
evidence of a left ear hearing loss is in 1994, approximately 
twenty two years following her release from active duty.  
Significantly, moreover, there is no medical opinion of a 
nexus between the veteran's current left ear hearing loss and 
her service-connected right ear hearing loss with acoustic 
neuroma involving the right VIII nerve root.

Under these circumstances, the Board must conclude that there 
is no medical evidence or opinion to establish a nexus 
between any currently diagnosed left ear hearing loss and her 
service-connected right ear hearing loss with acoustic 
neuroma involving the right VIII nerve root.  In the absence 
of competent evidence of a nexus between a currently 
diagnosed left ear hearing loss and her service-connected 
right ear hearing loss with acoustic neuroma involving the 
right VIII nerve root, the claim for service connection for 
left ear hearing loss on a secondary basis, is not plausible, 
and must be denied as such.  See Lathan v. Brown, 7 Vet.App. 
359, 365 (1995); Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).

While the veteran may well believe that there is a 
relationship between her current left ear hearing loss and 
her service-connected right ear hearing loss with acoustic 
neuroma involving the right VIII nerve root, as a layperson, 
she does not have the appropriate medical training or 
expertise to render a competent opinion on a medical matter, 
such as the etiology of the veteran's current left ear 
hearing loss.  Consequently, her allegations on this 
determinative issue have no probative value.  See Espiritu, 
supra.  In this regard, the Board emphasizes that a well-
grounded claim, need not be conclusive, but must be supported 
by evidence, not merely allegations.  See Tirpak, supra.

In the absence of evidence of a plausible claim, VA is under 
no duty to assist her in developing the facts pertinent to 
her claim.  See Epps, supra.  Furthermore, the Board is aware 
of no circumstances in this matter that would put the VA on 
notice that any additional relevant evidence may exist that, 
if obtained, would well-ground the veteran's claim for 
service connection.  See McKnight, supra.

The RO denied the veteran's claim on the same basis as the 
Board-on the premise that her claim is not well grounded-
and advised her of the legal requirement of submitting a 
well-grounded claim in the SOC that she was issued in 
December 1996.  Therefore, she has not been prejudiced in 
this appeal.  Furthermore, the Board finds that the duty to 
inform her of the type of evidence that is necessary to make 
her claim well grounded and to warrant further consideration 
on the merits has been met.  See 38 U.S.C.A. § 5103(a) (West 
1991); See Robinette, supra.



ORDER

As new and material evidence with respect to the claim for 
service connection for left ear hearing loss on a direct 
basis has been submitted, the appeal is granted to this 
extent.

In the absence of evidence of a well-grounded claim, the 
claim for service connection for left ear hearing loss on a 
direct basis must be denied as not well grounded.

In the absence of evidence of a well-grounded claim, the 
claim for service connection for a left ear hearing loss on a 
secondary basis must be denied as not well grounded.


REMAND

The veteran underwent a VA outpatient audiological evaluation 
to assess her hearing acuity in December 1996.  However, she 
reports that her hearing loss has worsened, and in her 
February 1997 letter, the veteran indicated that she has been 
receiving treatment for this disability at the Audie L. 
Murphy VA Hospital in San Antonio, Texas.  Records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must obtain 
these treatment records, especially because they might 
contain audiometric evaluations that might be determinative 
in the disposition of this claim.

In addition, the Board observes that, on May 11, 1999, VA 
announced amendments to VA's Schedule for Rating Disabilities 
(Rating Schedule) the criteria for evaluating diseases of the 
ear and other sense organs, to include disability from 
hearing loss.  64 Fed. Reg. 25202-25210 (1999) (to be 
codified at 38 C.F.R. §§ 4.85-4.87).  The amended criteria 
became effective on June 10, 1999.  Under the new criteria, 
when the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (to be codified at 38 
C.F.R. § 4.86).  Because the record reflects that at several 
frequencies the veteran's pure tone thresholds were at 55 
decibels or more, this change might have an impact on the 
evaluation of the veteran's hearing loss.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO has not, to date, considered the veteran's 
claim under both the former and revised applicable schedular 
criteria.  Such action is necessary, in the first instance, 
to avoid any prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Furthermore, if the claim is 
again denied, the RO must provide notice to the veteran of 
the revised applicable schedular criteria, and afford her an 
opportunity to respond with argument/evidence.

In light of the reported worsening of the veteran's right ear 
hearing acuity and the recent regulatory changes that may 
potentially impact this appeal, the Board concludes that a 
new examination would be helpful to the disposition of this 
case.  See Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment of the veteran.  
This should specifically include any 
outstanding records, dated since January 
1997, from the Audie L. Murphy VA 
Hospital in San Antonio, Texas, and the 
VA Medical Center at Corpus Christi, 
Texas, as well as from any other facility 
or source identified by the veteran.  The 
aid of the veteran and her representative 
in securing such records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  However, 
if any such records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA evaluation to 
determine the current severity of her 
service-connected right ear hearing loss.  
It is imperative that the examiner 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND.  The report of the evaluation 
should reflect consideration of the 
veteran's pertinent medical history and 
complaints.  All appropriate tests and 
any specialized examination deemed 
necessary should be performed.  
Audiometric findings and speech 
recognition scores for both ears should 
be reported in detail.  The examiner must 
set forth the rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence of record, in a 
typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claim for 
an increased rating for right ear hearing 
loss, on the basis of all pertinent 
evidence of record and legal authority, 
specifically to include that cited to 
above.  Such readjudication should 
include specific consideration of the 
criteria in effect prior to June 10, 
1999, as well as the new criteria for 
rating diseases of the ear and other 
sense organs that became effective on 
that date.  See Karnas, supra.  The RO 
must provide adequate reasons and bases 
for its determinations and address all 
issues and concerns that were noted in 
the REMAND.

5.  If the benefit sought by the veteran 
continues to be denied, she and her 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and be given an opportunity to submit 
written or other argument in response 
thereto before her case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 


